Appeal by the defendant, as limited by her motion, from (1) a sentence of the County Court, Westchester County (Cowhey, J.), imposed February 2, 1996, under Superior Court Information No. 92-00099, and (2) two sentences of the same court (Leavitt, J.), both imposed April 29, 1996, under Superior Court Information No. 96-00131 and Superior Court Information No. 96-00210, respectively, on the ground that the sentences are excessive.
Ordered that the sentence imposed February 2, 1996, is mod*678ified by reducing the crime victim assistance fee from $5 to $2; as so modified, the sentence imposed February 2, 1996, is affirmed; and it is further,
Ordered that the sentences imposed April 29, 1996, are affirmed.
The sentence imposed under Superior Court Information No. 92-00099 is not excessive (see, People v Suitte, 90 AD2d 80). However, as the People concede, the crime victim assistance fee should be reduced from $5 to $2. The amendment which increased the crime victim assistance fee from $2 to $5 applies to crimes committed on or after June 12, 1991 (L 1991, ch 166, § 370; see also, Penal Law § 60.35 [1] [a]), and the defendant committed the crime for which sentence was imposed February 2, 1996, in May 1991.
The defendant waived her right to appeal the sentences imposed under Superior Court Information Nos. 96-00131 and 96-00210 (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). In any event, the defendant’s contention that the sentences were excessive is without merit (see, People v Kazepis, 101 AD2d 816). Mangano, P. J., Bracken, O’Brien, Pizzuto and Florio, JJ., concur.